t c summary opinion united_states tax_court patricia a nicoletti petitioner v commissioner of internal revenue respondent docket no 14384-05s filed date patricia a nicoletti pro_se steven w labounty for respondent carluzzo special_trial_judge this sec_6015 e case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several_liability arising from the and joint federal_income_tax returns she filed with michael nicoletti her former spouse because the liability for each year results from an underpayment of the tax shown on the joint_return she does not qualify for relief under sec_6015 or c for either year that being so we consider her entitlement to equitable relief under sec_6015 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in missouri petitioner and her former spouse were married in date they separated in date and were divorced in date pursuant to a judgment of dissolution of marriage the judgment unpaid federal_income_tax liabilities for various years are noted in the judgment but responsibility for the payment of those liabilities is not addressed as relevant here and among other things the judgment obligated petitioner and her former spouse to sell the marital residence and divide equally the net_proceeds from the sale although both were obligated to do so neither petitioner nor her former spouse filed a federal_income_tax return for or according to petitioner during the course of her marriage she routinely provided her tax information to her former spouse expecting that he would prepare and file a federal_income_tax return for each of those years she never asked him however whether any of the returns had in fact been filed ultimately and in accordance with an agreement or agreements with respondent income_tax assessments were made against petitioner and her former spouse for each of those years among other of her liabilities unpaid liabilities resulting from those assessments were discharged on date in a bankruptcy proceeding she initiated on date several months after the discharge on date the marital residence was sold petitioner’s share of the net_proceeds totaled dollar_figure the joint federal_income_tax return of petitioner and her former spouse was filed on date that return shows an income_tax_liability of dollar_figure and an estimated_tax penalty of dollar_figure taking into account withholding credits the return shows dollar_figure of tax due dollar_figure of which was paid with the return the joint federal_income_tax return of petitioner and her former spouse was filed on date several months before petitioner initiated the above-referenced bankruptcy proceeding that return shows a dollar_figure income_tax_liability and a dollar_figure estimated_tax penalty taking into account withholding credits the return shows dollar_figure of tax due none of which was paid with the return petitioner submitted to respondent a form_8857 request for innocent spouse relief request for relief on date and a form questionnaire for requesting spouse questionnaire on date in those documents petitioner describes her financial situation and strongly suggests that it would be a hardship if she were held responsible for the outstanding tax_liabilities for and on her questionnaire she noted that it was her belief that her former spouse would pay those liabilities in the final notice_of_determination respondent denied petitioner’s request for relief on the ground that she failed to establish a reasonable belief that her former spouse would pay the unpaid tax_liabilities discussion in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election for a year each spouse is jointly and severally liable for the entire federal_income_tax liability assessed for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions and in a variety of ways set forth in sec_6015 an individual who has made a joint_return with his or her spouse for a year may elect to seek relief from the joint_and_several_liability arising from that joint_return a taxpayer who does not qualify for relief under sec_6015 or c as is the situation here may be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency we review de novo petitioner’s entitlement to relief under sec_6015 see 132_tc_203 the commissioner has issued revenue procedures listing factors normally considered in determining whether relief should be granted under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 c b pincite sets forth threshold conditions that individuals seeking relief under 2the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in this case on or after date id sec c b pincite sec_6015 must satisfy respondent concedes that petitioner satisfies the threshold conditions if the requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 c b pincite the spouse seeking relief must no longer be married to be legally_separated from or not have been a member of the same household of the other spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when the spouse seeking relief signed the return that the other spouse would not pay the tax_liability and suffer economic hardship if relief is not granted the parties dispute whether petitioner had knowledge or reason to know that her former spouse would not pay the tax_liabilities and whether she would suffer economic hardship if her request for relief were not granted to satisfy the second requirement the requesting spouse must establish that when the return was signed the requesting spouse had no knowledge or reason to know that the tax reported on the return would not be paid and it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the tax shown due morello v commissioner tcmemo_2004_181 ogonoski v commissioner tcmemo_2004_52 collier v commissioner tcmemo_2002_144 according to petitioner she did not know or have reason to know that the unpaid tax shown to be due on each return would not be paid_by her former spouse she argues that respondent erred by concluding otherwise with respect to petitioner’s cursory trial testimony that she just thought he was paying it without providing the basis for her thinking tells us little about the reasonableness of her expectation for petitioner points out that one-half of the amount of tax shown due on the return was paid_by her former spouse at the time the return was filed she reasoned that if her former spouse wasn’t going to pay the entire amount shown to be due on the return he wouldn’t have paid any of it although no doubt apparent to her logic on the point has been lost on us according to respondent at the time petitioner signed each return she knew or should have known that the tax shown due on each return would not be paid_by her former spouse respondent supports this position by pointing out that at the time she signed the returns petitioner and her former spouse jointly owed federal income taxes for and and petitioner was aware that her former spouse routinely did not satisfy his federal_income_tax obligations with respect to income earned from his business the record demonstrates that at the time petitioner signed the and returns she was aware of the outstanding federal_income_tax liabilities for the above-referenced set of years she was likewise aware that her former spouse was routinely and repeatedly derelict in satisfying his federal_income_tax obligations furthermore as she noted in the questionnaire at the time she signed the returns financial problems made it difficult to pay monthly expenses as we view the matter if she was not aware that the unpaid liabilities shown on the and returns would not be paid_by her former spouse she surely should have been it follows that petitioner is not entitled to relief under revproc_2003_61 sec_4 if as here a spouse fails to qualify under revproc_2003_61 sec_4 then relief may be granted under revproc_2003_61 sec_4 c b pincite a nonexhaustive list of factors routinely considered when determining whether to grant equitable relief under sec_6015 is contained in revproc_2003_61 sec_4 those factors are marital status economic hardship whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the income_tax_liability the other spouse’s legal_obligation to pay the tax_liability whether the spouse seeking relief obtained a significant benefit from the nonpayment of the tax_liability and whether the spouse seeking relief complied with federal_income_tax laws other factors that may be considered but will not weigh against relief if not present are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health at the time he or she signed the tax_return or at the time he or she requested relief id sec_4 b c b pincite no single factor is determinative all factors are to be considered and weighed appropriately haigh v commissioner tcmemo_2009_140 and we do so in the following paragraphs marital status under revproc_2003_61 sec_4 a i c b pincite consideration is given to whether the spouse seeking relief is separated or divorced from his or her spouse petitioner and her former spouse separated in date and divorced in date petitioner filed her claim for relief on date the marital status factor favors relief economic hardship under revproc_2003_61 sec_4 a ii c b pincite consideration is given to whether the spouse seeking relief would be unable to pay reasonable basic living_expenses if relief is not granted butner v commissioner tcmemo_2007_136 as set forth in sec_301_6343-1 proced admin regs the following nonexclusive factors may be considered in determining whether the spouse seeking relief can pay reasonable basic living_expenses the age employment status and history ability to earn and number of dependents of the spouse seeking relief an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the production_of_income for the spouse seeking relief the cost of living in the geographic area of the spouse seeking relief the amount of property available to satisfy the expenses of the spouse seeking relief any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship the most recent financial information available as of the date of trial shows that petitioner’s monthly income exceeds her monthly expenses furthermore the sale of the marital residence netted her dollar_figure a portion of which could be used to satisfy her and income_tax liabilities and the discharges granted in the above-referenced bankruptcy proceeding eliminated many of her other financial obligations denying petitioner’s request for relief from her and income_tax liabilities will not intrude upon her ability to satisfy her reasonable basic living_expenses this factor weighs against relief knowledge or reason to know under revproc_2003_61 sec_4 a iii c b pincite consideration is given to whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the liability as previously discussed petitioner has failed to establish that at the times the and returns were signed she had a reasonable belief that the taxes would be paid this factor weighs against relief legal_obligation of other spouse under revproc_2003_61 sec_4 a iv c b pincite consideration is given to whether the other spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement the judgment is silent with regard to whether petitioner or her former spouse is responsible for the and income_tax liabilities accordingly this factor is neutral see 120_tc_137 significant benefit under revproc_2003_61 sec_4 a v c b pincite consideration is given to whether the spouse seeking relief significantly benefited beyond normal support from the unpaid income_tax_liability if so the significant benefit factor weighs against granting equitable relief petitioner received no significant benefit from the unpaid tax other than normal support therefore this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of relief under revproc_2003_61 supra cf butner v commissioner supra lack of significant benefit weighed in favor of relief under former sec_6013 notwithstanding that revproc_2000_15 supra states that it is neutral petitioner’s compliance with federal_income_tax laws in the tax years following the years to which the request for relief relates petitioner was in compliance with her federal_income_tax obligations see revproc_2003_61 sec_4 a vi c b pincite this factor favors relief abuse under revproc_2003_61 sec_4 b i consideration is given to whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id abuse is not limited to physical abuse and may include verbal and mental abuse nihiser v commissioner tcmemo_2008_135 petitioner’s evidence on this point consists of her statement made on the questionnaire that she had been a victim of verbal abuse without more information we are not persuaded that the verbal abuse was the type of abuse referenced in revproc_2003_61 sec_4 b i see collier v commissioner tcmemo_2002_144 this factor is neutral mental or physical health petitioner has not alleged nor does the record show that her mental or physical health was poor at the relevant times therefore this factor is neutral see revproc_2003_61 sec_4 b ii as noted no factor is determinative and here as in other sec_6015 cases some factors favor relief some factors do not and others are neutral application of the knowledge and hardship factors strongly suggests that petitioner’s request for sec_6015 relief should be denied all relevant factors considered together do not suggest otherwise petitioner has failed to establish that it would be inequitable to hold her liable for the unpaid portions of her and federal_income_tax liabilities respondent’s denial of her request for such relief is sustained at trial petitioner requested that the court in lieu of granting sec_6015 relief at least abate the interest that has accrued and is accruing on the liabilities here under consideration in closing we think it appropriate to briefly comment on her request ignoring any procedural defects with respect to the timing of her request and the manner in which it was made we note that in cases such as this we are without jurisdiction to consider it to the extent she is entitled to any such relief see eg sec_6404 that relief is beyond our reach to reflect the foregoing decision will be entered for respondent 3as we have noted in opinions too numerous to cite the tax_court is a court of limited jurisdiction and we acquire subject matter jurisdiction only to the extent authorized by congress
